Title: To Thomas Jefferson from John Vaughan, 29 August 1807
From: Vaughan, John
To: Jefferson, Thomas


                        
                            Dear & Respected 
                        sir
                     
                            Philad. Augt. 29th. 1807
                        
                        The enclosed singular production of M Lippi Neopolitan, was forwarded to the Society by the Revd. Mr.
                                Waldron Secrety. to our Minister at Paris who translated Cuviers Historical Eulog. on Priestley—as we do not meet
                            until the 3d Fryday in Sepr. I thought it would be agreeable to you to See it—This Traveller, of Universal Science, may come to the United States & it may be of
                            importance to have had a clue by which to ascertain what his real merit is; altho’ the manner of his announcing it
                            partakes very much of the Charlatan, yet possibly he may not have lost the oppertunities he has had of acquiring
                            knowledge—He Seems however to possess somewhat of the intractable Zeal of Barry & Cherrachi which may possibly be one
                            of the reasons of his want of Success—
                        Mr Wm MClure has lately Sent us a box of Minerals collected in his Travels—also a Complete Set of the
                            Journal de Physique in 63 Vol & has Subscribed for its continuation for the Society—We were already in possession of a
                            Set which probably the Society would be willing to part with to replace it by other Books—particularly Transactions of
                            any of the European Societies which we do not possess—Those of France we have complete—Those of England except from 1787
                            to 1800—Of the Italian Societies we have only Those of Turin, & of these none of the late ones.—M MClure has most
                            warmly recommended M Gordon, A Gentleman of Science from Paris who is come to Settle in this Country from principle—He will leave
                            his wife in the Neighborhood of Boston & Travel for information before he arranges his plans—I have No doubt but that
                            he has letters for Yourself—The men of Science at Boston are much pleased with him & we are anxious to See him here—
                  I
                            remain with great respect D sir Your friend & serv
                        
                            Jn Vaughan
                     
                        
                        
                            Mr Hassler is very much pleased with his Situation at W. Point, & I understand gives much
                                Satisfaction—hope his modest & singular Talents are now secured to the UStates, & that he will completely
                                abandon the Schemes of Settlement which led him to the Country—as they were founded in error—& must have ended in
                                disappointment—
                            
                        
                    
   I may mistake the name as I write without the letter before me

               